Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of group I in the reply filed on 6/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-16 are withdrawn for examination because they draw to nonelected invention, there being no allowable generic or linking claim. 
Claims 1-10 and 17-20 are under examination, new claims 21-26 are added. 
Priority
This application is a CON of PCT/JP2017/015808 (filed 4/19/2017) which claims foreign application JAPAN 2016-083949 (filed 4/19/2016).

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Akihiro Yamazaki on 3/1/2022.

The application has been amended as follows:	
IN THE CLAIMS:
Please cancel claims 11-16.
Please replace claim 1 with the following: - -

culturing a cell structure comprising normal cells and a vascular network structure in a presence of a biological specimen from a subject to form vessels; 
counting a number of cells in the vessels; and
determining a possibility of cancerization in the subject based on a state of the vessels in the cell structure after the culturing, 
wherein the normal cells in the cell structure include endothelial cells and cells other than the endothelial cells such that an abundance ratio of the endothelial cells to the normal cells in the cell structure is in a range of 0.1% to 10.0%, the biological specimen is a body fluid specimen from the subject, a cell extract of cells from the subject, or a culture supernatant of cells from the subject, and the possibility of cancerization is determined as high in the subject when the number of cells forming the vessels in the cell structure is larger than a number of cells cultured in an absence of the biological specimen, or when the vascular network structure in the cell structure extends.
- - .
	Please add new claims 21-26 as follows: - -
Claim 21 (new):  The method of claim 3, wherein the endothelial cells in the cell structure include at least one selected from the group consisting of vascular endothelial cells and lymphatic endothelial cells.

Claim 22 (new):  The method of claim 21, wherein the cells other than the endothelial cells in the cell structure include at least one selected from the group consisting of fibroblasts, neural cells, dendritic cells, macrophages, and mast cells.

Claim 23 (new):  The method of claim 21, wherein the cells other than the endothelial cells in the cell structure include fibroblasts, and a total number of the vascular endothelial cells and the lymphatic endothelial cells in the cell structure is in a range of 0.1% to 10.0% of a number of cells of the fibroblasts.



Claim 25 (new):  The method of claim 3, wherein the abundance ratio of the endothelial cells to the normal cells in the cell structure is in a range of 0.1% to 5.0%.

Claim 26 (new):  The method of claim 3, wherein the normal cells in the cell structure include the endothelial cells and the cells other than the endothelial cells such that a ratio of the endothelial cells to the cells other than the endothelial cells in the cell structure is in a range of 0.25% to 1.5%. 
- -.

The following is an examiner’s statement of reasons for allowance: The closest prior art Beckham (2014) teaches method of culturing cell structure without teaching/suggesting steps of counting the number of cells in the vessels and determining a possibility of cancerization in the subject as claimed, and it is not obvious to combine the claimed steps of counting the number of cells in the vessels to determine cancerization in the subject because none of the references (including Sheldon who teaches tube-formation assay and Berry teaches 3D vascular structure) provides motivation to count the number of cells in the vessels to determine cancerization in the subject as claimed for anticipated success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 1-10 and 17-26 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is .  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653